          Case 1:20-cr-00059-VSB Document 67
                                          65 Filed 11/13/20
                                                   11/10/20 Page 1 of 2




               +1 212 225 2609
               vhou@cgsh.com




                                                       November 10, 2020

FILED BY ECF

The Honorable Vernon S. Broderick
Thurgood Marshall
United States Courthouse
                                                                 11/13/2020
40 Foley Square
New York, NY 10007

Re: United States v. Confesor, 20-CR-00059-VSB

Dear Judge Broderick:

        I am appointed counsel under the Criminal Justice Act for Mr. Minaya-Rodriguez in the
case referenced above and respectfully submit this letter on his behalf to request that his passport
be returned to him, temporarily, while Mr. Minaya-Rodriguez applies to renew his conditional
residency permit, and that he will promptly surrender his passport to Pretrial Services once that
process is complete. Mr. Minaya-Rodriguez’s conditional residency permit expired in August
2020 and he has informed the undersigned counsel that he requires physical possession of his
passport in order to renew his conditional lawful permanent resident status. Mr. Minaya-
Rodriguez has proactively engaged in an effort to secure employment while awaiting trial, but
has struggled to do so, recently in large part due to the expiration of his work and residency
permit. I understand from Mr. Minaya-Rodriguez that he has been interviewing for a position as
recently as last week and hopes that with the extension of his residency, he will be able to secure
gainful employment.

       We have conferred with AUSA Juliana Murray and she has consented to this request that
Mr. Minaya-Rodriguez be provided access to his passport solely for the purpose of renewing his
residency status and that upon completion of that task, he will surrender the passport to Pretrial
Services. We have also contacted Supervising Officer Jonathan Lettieri regarding this request
and I am informed that Pretrial Services requires a court order before returning Mr. Minaya-
Rodriguez’s passport temporarily.
         Case 1:20-cr-00059-VSB Document 67
                                         65 Filed 11/13/20
                                                  11/10/20 Page 2 of 2




       Thank you for the Court’s attention and consideration of this request.



                                                      Respectfully submitted

                                                      /s/ Victor L. Hou

                                                      Victor L. Hou


cc: Juliana Murray, Esq., AUSA
    Jonathan Lettieri, Supervising Officer, PTS




                                                  2
